I                              NO. so54
             o p lnlo
                    lMtrulng
                      n      Artlola t997a, and holding:
             1. Shoup Voting Yiohlna,upon arml.nat1on,he14 to OomPlJ
                 rith the roqulromont8oi Baotlon9 and Sootlon28
               i oi Art1010 Z997a,rbioh Artlolo lo ta forth roqulre-
                mntr of rotlng robin00 in Tuba.
             t. 0 lnl~a'uprotslylondltloaodand m&do mubjootto
                &ullngm or throo u a mlnum l8 proridadfor in
                800ti0a 1 or utioio 8997m.




         .
    ku       Mr. wlllluri
                                 Rot Whothor.ornot Slmup VotingMaoh-       .
         *                           ino ocmpllordth SootionZ aad
                                     m0ti0n  IS or ktioi0 ~997a, R.C.S.
         W&r 19 in npl to hour lottor of May 8, 1959, in whloh
    ~JounQuort the ORlnlon of thlr Doputmont upon tho quortlonof
    whothor or not the Bhoup Voting Maohi~o oanpllorwith tho roptim-
    untr of 8aotlona8 ati I.0oi Art1010 9999a of Vomonvs Anmtated
    01~11 Btatutoa Of Torae, which Artlolo lo ChapterWSot.tho Aots
    or tho Tourth Uallod sualon Of tho 4lat Laglalaturo,a0 &?iOndad
    by Chapterse of tho Aoto y the 8ooon6 0alloaso8rlon ot the 45th
    LsglrIaturo.
         ~‘.~o’quoto
                  tho followingPortionS?i your lotto?:
                  '1 dorlro an oplnlonfrom your .mpartmantu to *
             whethor'ornot the Shoup Votlne Maohbo OO~P~~OBdth
             Art1010 89978  BootiOh 8  05 tho ROViOed CiTil 6tatUtOU
             of TUW     19eb. I aloo bodro to know if tho rorldom
             of rootlbnl8 Art1010 tQQ7a of tho Rovlrod CfrilB%atUtOr
             or TOXU loeb rould prorod hla.mnohlnabeing rued in
             T~XE,Eu&or thi ddflaltlonof rpubllouxb prOtOOtiv0
             oountom" in Eeotlon.SSof Art1010 t997~.
                  *par JOUZ-oonvadenoo, gttaohadam photograph Ot
             thd Shoup Voting k3OhinO."
        T&I are adriaedthat in oompllanoowith our roquost,Er.
    -=x-o06 006 YT. rumsty or *hia nqortment L l~o to d th. Sh o w
    VOtingXaohh in the City of Aurtln, TODXS, on &by 5, 190~9.
        Before umvoring tho speilfloinquiry00ntdno4 in your            .
    lotter Of lday5, 1939, we dodro to call your attentionto
    SOotlo!1 of Art1010 Z999a,whloh provldoaas tollmrs:
                  Vrovidlng for raminatlon and Approval of Voting
             Maohinesby tho Seorotaryor St&o. Any peraon,rlrm
             or aorporatlonowning or oontrolllngany voting naohl~
             and dOmiringto haro tho same adopted for use in tho
             Stats of Toraa map apply to the Seoretarpof State to
             haro moh~maodno oxar&wd. Before tho rxamlnatlontho
             applioint8hall pay to tho Boorotaryof State the mm of
             iour hundred arty ($450.00)dollars. The Sooretaryof
                   QL.Au~O A. Nllllui, abne 1, 1939, mg~
            . .Ilan.                                        t.
           I.

                   lkto 6hll oauoo 0.14 rohlno to bo -06               ‘o bm-
                    bftu     DrwidOd And Oh811 m&O Add f&i0 md koop UL
                   fii0 bI th0 OrriO oi th0 SoOMOrt Of Et.to . rn&.t
                   02 auoh ,OXadmtiOa; whioh ab~ll ahow whothor tho Liti
                   of YOhinO 00 Usdhod OUI ufoly k uati by tho rotorm
                   lt M *lOOtiOn    w p r ir u2-
                                               llwtiM,y   uador    tho oon&ltloM
                   horolndtor'prwidod. If th ?WOrt 6t.t.~ thmt tho
                   nObin aan ti.60~806,it ah11 bo domod A~~X-OVO&,
                   -     mohlmo of lt.0 kind M     bo ‘6OPtOd.  ior MO .t
                   llOOth lO   ‘lidp h ia llOOt Ion6 ‘6 herola prorldod,
                   WO=      mklnu ‘ml fifing mob report tho 8oorot0
                   Stat0 ahall roauln aoh rot* mohin0           to b0 0 x8&Z
                   W t&u urminur.tO bo ‘PDOintO~,bbtho 800rotarfof
                   M‘tO for luOh DWDOIO, OM Ol wha ab011 bo .M oxport
                       PAfOnt lmw, UII tho othar two roohdloal lxp0rt0 0116
                                                                 l
                   b
                   lh11 =WbO       OSthrpla wdttannport m           uahmohfno,     .
                   MU rhioh roportr ah0ll bo ltt‘o h otoa tho ~OOW,A~
                   Of~*~tO’O    TOPOrt lnb k b p t 0nZllo .     & o hlxamlnw
                   l~n001r0        tha lamoraxlo huldroduIdflfty

                                     lblthor tb’ Sa o m

             .
    ,


                   ported on ,puroumt to law ind ita umo rpoolfloallyluth-
                   orhod by low :oannat bo turd ‘t any llootloaor
                   p r lm  l h y in the 8tatr of Toraa.*
                            l~odon
                   BJ   Thtuo  the ~Uotm4 prmi#iolu oi bootion1 a@ the Aot,
                                of
              It ir rdo tho duty OS tbo l3oontmy  OZ et&e to hro tho maohlnm
             in guortlonlx e tmlnedby throo mamlnors, one of whao #hall bo
             an axput in ptont law and Q&o othor tw moolualoal oqmrtn,
             *ho 6hd.l a8ko A WrittOri rapwt t0 tho SOOrOt8q 6f St&&
             Boo0uao ot tho prorl0lonaoi Sootion 1 of th0 Aot, n bollovo
             the Loglrlatun plainly 0Onto8@0tod ana lntodod thot tho Boo-
             ntuy ot 6tote*aootion in AD rwlng or ~~OAPP+~JI~ a partloulu
             tot- rohlno    nhould bo l‘r&on, &OiorllOd ‘d oontrollo~  by the
      ,:     uwfcmtlon ‘nd mDOP$ Of tho U‘dnu6        prWi404 for ti tho &w.
             In auoh riow of tho Stotuta,our o)lnlon011,th6 mttor 18 mado
//I          lntlralyl&riaoryAM la aubjoot to tho finding8UI~ report of
             th el8mlnwa provldodfor in the ltatuto; Thnt lm to any, it
!            th laraminor6,oftor 8nmmlrution, a h o find  r ildand report
             th ath t bhoup
                       e    Votlnq M~ohSno 6001 notuot tho rrqulr0wnt0
             l0t Out i2tmi0ie eo99a, 8nd ii OUO~ rindin 8nd r0mt AN
             ‘D~WOd by tho Soomt‘ry ot St‘to, our ODiniOn dU. bo 0011-
             troll04by tho hoto found by tbo oxport lx wlnwe.
                   Th~'in~~otlon 10 ha-0 88Q0 Of the &up VOtbg XMhinO
             ntoalr that auoh maohlno oontdrm tro oountarr. On0 oi lu0h
             oOuntor0la l&at06 On tho titaldo oi the raohlno in 0 position
             wlmro it will be rlalblo to and.in full~lw of tho llOOtiOn
             atilolalmwhll0 the rotor 18 toting. Buoh OOuntor,ao 8~0
             lniormud,noordo tho total mumberOf mwamonts of tho ODU*ting
             loror a ndluoh oountor00na0t bo n-•ot. Wo are rumor
             informocl,and thlo OpitiOn 10 ooudltlonodupon tho rOtit Of
             0-h lnazmntlon, th8tth8 opontlng lwor, *ho mwownt8 o?
             whloh .m noorded by tho out&do    oountor.    Qan OBb to mmoa
             wboCa rot0 la 00Ot in M l10OtlM. In Oh-t, w0 Or0 O&loO~
             thAt the WTWOIitS  Of th0 OpUAtiIUJlOTOr On tb PaobiM *rdI
             idontiod in number ulth the tote0 6ut      antho m00hlno.
                                         i-J




            On tho in8ldo of tho roh5.110 la found wh.t la tonod A "&fly
       rotor oountor,wmhloh oountor,   wo .N lnformd, rao~rtl~ only tho
       number of to to ala a t
                             On tho m.ohino during A pmtloul8r ll~otlon.
       .Thlroountar lan bo roaet, It10 80 DhOOa th.t it dll not bo in
       Pull tlow of tho llootlon'Mr1o1.18wbllo tho votor lo rotirrg
       for tho ro.80. that tho aurtdna of tha           rohlno  to t-
                                                                utm&o.lly       l                  c
       01088 lraund A voter whllo ho la votjdp, thorobyob8tauotlngtha
       full tlow of tho llootlonoff1ol.16.
            Iootlon 6 .f &tlolo 6999. a'..68
                                           .I                   f~llowa:

                -A rothi@ uohha  #ppror#db tho Soorekry of Bkto
           muot bo w lo na tmo toiad to mot I do foollltloaior toting
            for auoh lodld.toa a0 uy k                 lo6.llypl.004 on. b.llot
            lntha    St&o  of TSXAOS     Itrmatclao  parrit. totor in8
            6onozrlll.ootlon   to rot0 for my paraon for .4 cbfloo,
            whothor or rot   nadaetoao~~       luidl&to by.4  gwtybut
            rho80 aamo la legallyen ttm Mllota 88 us indopmnbont
            osndldota..nd muot pa-t toting ln .b8olutoloorooy. It
            8l.80nuot bo 00 ooxutruotoda0 to proronttot*      for mu0
            than 0110prroori  tar tka up0  ~flao 8nd:ot tha mm0 tiu
            pwontlng     hla toting r0r the ~uu puron Moo.      lt muat
            bo peal&od dth a look     OFl&oh, by,tha uao of whloh m-
            dktoly door tho poll6 .rg olo806 or the sparation of luoh
            mohlna Sor auoh aleatlan~br@.mry la oomplotod,any MO-
      *'   hunt  of the tot&n6 ox ro6lotiringuohudm      la ob.olutou
            porontok 6uohrohlno lh.ll bo lqmippod with ono or uro
            protootlto oouatora.*
     -.''8ootlm UJ of Art1010 69!7* rude, la p.r$,.80 follora:~
                 =a.n?.aaof tho Voto A@ tho ~FrQ&&ion          ot tho Roiult.
   '    .Ao    soon 08 tho  pol&8  ai%   aloaod, offlol.18 thorod   lh.ll
    .    ~odlotoly look the uohlno           ogolnatrotin& They than
         #Ml1 alga A o o r tlflol         8to
                                          totlog’thattho'maohini no    look-
         0d Md SOAlOd, (YivinP: f h 0     lx AOttk q auoh Ob ~ifiOAtgiv-O
         %n6 tho numbor of votora ahown on tho'publl~'oamtora.rbioh
         ahall bo tha toW.aw&or           of rotor aaat on 6uQh mohino in    '.
         thd proolnot~tho aumbor on tho mall tho nwbor ra6latorod                ’
.c       on tho protaotito      oountar. (This#lao llmllbo tho proooduro
         ottto     oloro of obooatoia rotin when the mohlnoa uo uood
 .       for lbaantio     voting prior to llootlon6.y.) They thon 8h.U
         open $ho oountia&raiputment in tho pmaonoe of ntohor8,
         o n& lt lo *a atn0   mpnoont8tlvo of a ny~mwopiparo r pm08
.        laaoalotlo.uhloh .eoa to bo npmaantad, 61~1~16           fnll tlrir
         of 8l& tho eounto? .&umbora. Tha pmaldiry oftloorllmll
         andor    the a&utiny'of &ho ntchua, ln tho ardor 07 the               -.
         Diilodr.o thdr %ltloa ua u-rmgod on th? maohlno,rmd
         and anaoun~oLn~~atlnot tonoa theJdoalmuWn(l numbor            lnb
         lottor 00.•AO~.~OUIL~W        iOr d#eh o#ndi6#to*~a.nam# And tho
         kault     is ah-    br tha aountarnumbora,and old        thon
         m.d ,tho“tfo j.,+*.       ,‘:                    ‘:
           .8ootiQn     id'at'ti,olo 2999‘ oontnlni6oiialt1QniQr torna uood 1.
       in the AOf. The tori *pr~too~lro0auntorR8nd Eplbllooountora            uo
       doflno4go ~follQw*t      :.q'.,;  :'    .i                 .-
        ;:T,-
           .                   '~
                                ?;"' "         .
                    6     t~'~~btrot~t-bo~t~~~~na~ili~~rata-anmt~r               :
                     intO tho nuohlno*hioh oannot bi roaot,      and whloh ro-
                     tha total    numbor    bi iol8mantaof fho operatinglo-r."
u;r                 -ho tirm *pibllooountor@ amns l~dovloola full    rlor
                      llootlonofiilol.18whlla tho rotbr la Votlly whl.h
                           ,thonumbor oi rotor oq OILth. ~Ohla0~'
            &oti6ll E of tho      Aot,   whioh    lota out the 8’.qUir~entO           Of VOtincl
                        not   npuiro     that    tko    totlq     mnohlaoa   hato   8 *pub110
      HO& Ol~d8        A.   Willi‘ma,JUL. 1, 1939, A60 4.


      lNntu.*     Bald aootlon4oaa ngulra that A tot-      rohh0 hate O-
      or more wprotootlto lountora.~ Thmoutaldo oountorwhloh wO rind
      on tho 6hOuD Votbq M~ohlno oloorlymoots 011 of tho ropulrOmontg
      ot 8 " rotootltolountor”88 A~fln~din Sootion 6A Of the A0t. fn
      Our OR1nion, mob OutslAooountorllao oampllo#dth all Of the
      mqulraanta lontdned fn tho doflnltlon      of l -Dub110aountgr*lg
      lot forth ia lootlon66 Of tha Aot.    The outaido mountoron tho
     ‘EhoupVoting Uohlno la 0 Aovloo "in till vln of tho llootionOffi-
      llal rhilo tho voter la toti*   #nd auoh louator, lodordlllg to our
      informtlon, •~o~rA# 0nl7 tho numbor of rotor o#at On tho uoh1no.r
      Wo ire, thorofon of tho opinionthat tho oataldolo unto On     r tho
      8houp Voting Wohino la not only A lpretootlrooountor-     but la
      0180 a apubllooountor-  within tho moanlug   or the Aot.
             four nquoat for On lplniOn ~laoa tho pruatlon88 to vbotbar
      tho n~uiraonta      of Sootlon LB oi tho AOt do not, by n~o~aury    kpll-
      ution, n@ra        A yotl m‘ohkio to hto lttaohodto it ln full tlow
      of   tho lloot:Ouofflola 2   A o&&or whloh lUI bo so tlt wro ot tho
      boglndn& of A prrtloula~     llootlonon& whloh will rooord 0nly tha
      OxOot muabor Of tot08 ooat lt i partloularllootlon. The partloular
      &uugo       in IMotion l0 whloh nlaoa thlo   uoatlonla the mpulmmont
      th8t   tha offlo~la ot on lloqtlonlhOl1 r4 lo l oortlfloato     ot tho
      l~nolurioa0s tho llo0tlOn,"NOh oortlflo‘to       &lTl!l&thr number of.
      totor# #horn an tha bllo louutora,whloh shall bo tho total
      pnbor of totoa uat%        auoh Mohlw ln tlmt Pmolnot...w
             Utu   a    08mrta                wo biro oom to tho oonolualon
                                 lonoidoratlon,
    ’ tlmt   thalbovo quotedZllyugo          in 8ootian 18 oi the Aot dome not ox-
      pramsly,nor by noaoaa          imD~i#‘tiQll,    ~~I&‘0   t&t   tb OUtSid
      launtor an A toting rch‘%a       bo A Aotloo that      @an bo meet   lt LOX-O
      at the bo inningOf .thAllootlon. It Is our oplnfonth8t a oountor
      dotloo whf oh othorvlaomoots 021 tho rapuk#monta et tho law but
     ‘wbloh iuuwt bo mart       8t  noro at tho ba&nn&         ‘a? looh oldon,
      M A .rhioh moorer 0 the numbor Of totes oeat OPLthe maohlno,will
      uublo llootl0n oft10  9 ‘la to OamD17 fu14 dth tho 1.W in MklW tho
      lo r tlflo ‘to
                   ropulx%A   by Sootion I.& .By A #Imp10 groooao ot aubtxmo-
      tlan tho judgoa oan laoortaln tho u8ot           numbor of totoa ooat on A :
      pOrtlaularm#ohln# ln #n llootlona6 ahowa by tho outddo aountori
      Tho oortlfloatola roqulnd to show tho *tot8l numbor af totoa              uat
      o nluoh rohlno    .in th8t p r o o ino t.”   By A proooaa of aubtnotlon    that
      numbor eon be lr r lto l   dt by tho llootlonoitlol#loUIA tho roault Of
      tho lubtraotlonla the numbor, in our opinion,whloh la rOquimd to
      bo lnaortod In tho oortlflodo.
           -0thorlaotlona of tho Aot oponto  88 i&+rdo     of tho 800ur807
      OVA lumty  & tho llootlonl0unt. bypopulring    that A ponnmont
      moor& h k mp otr the flg u m a h c montho louptora o flooh mkohiaa.
      In i@ltlon, tho.I)houp VotlneEaohinm,~l~'OOnt~ln8 A oaunth6 dorioo
      rhioh 1~ loootoe an tlm f.00 Of th0 ~Ohb0 And whioh r#OOrdO Only
      the NO@ U OSto to g                      llootlOn~ This 68d.O~.Mt-
                          ooat in A p #r t$ Oulu
      u~;;~,ll     opamto !a A furthor   hfopuard MA ohook up~ootion
                                                                   -.+‘.

.                                     l
           ~oo&Ain6ly '&:$ro ~tlaod th8t in our opinion tho Shoup
      V0tln6 Xao&o &hplloo dth sootlon 6'0f Artlolo 6999:,RwlaoA 01711
      6tOtutoa Of ma,         1966, UIA also with Sootion l6 oi tho a#810Btatuto.
                                                 y o uu o lAtla a Ath a tvo find no th -
      in lna vo r to y o u r leo o ndq no a tlo n,
      inp in Sootion 18 .oiArt1010 69990 vhioh will                tent tho Shou Voting
      X.ohlno rnrP bolng urea ~j.n      Tax.‘ under tho ear E tlon 0s “pub1P0 OnA
      .protootlrooountora*#o uoad in Sootlon 65:d thatJOt.
                                                           \ ._.
                                                         Tour0 tory   truly




       RQCIZIT
                   T h is 0piri.i~ h A#boon lonaldemd   in   ONfOmnOO,,ApprWOd,
       M A   o r dud moorAo4.                                          .    _.